UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7722


TRACEY TERRELL GRADY,

                    Plaintiff - Appellant,

             v.

SUSAN R. WHITE; BURKAMP, Case Manager; CAUSBY, Sergeant, Lead
Investigator; BARKER, Unit Manager; QUINN, Sergeant; ODOM, Officer;
BRYAN, Officer,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina,
at Statesville. Frank D. Whitney, Chief District Judge. (5:15-cv-00130-FDW)


Submitted: April 20, 2017                                         Decided: April 24, 2017


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tracey Terrell Grady, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tracey Terrell Grady seeks to appeal the district court’s order dismissing without

prejudice his 42 U.S.C. § 1983 (2012) complaint, as amended, for failure to state a claim,

pursuant to 28 U.S.C. § 1915A(b)(1) (2012). This court may exercise jurisdiction only

over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders,

28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-47 (1949). Because the pleading deficiencies identified by the district

court may be remedied by the filing of an amended complaint, we conclude that the order

Grady seeks to appeal is neither a final order nor an appealable interlocutory or collateral

order. Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623-24 (4th Cir. 2015);

Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.

1993). Accordingly, we dismiss the appeal for lack of jurisdiction. * We deny Grady’s

motion to reverse the district court’s ruling. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                               DISMISSED




       *
        We do not remand this matter to the district court, though, because the court
previously afforded Grady the chance to amend his complaint. Cf. Goode, 807 F.3d at
629-30.


                                             2